Citation Nr: 1453214	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-17 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Whether the character of discharge for the appellant's period of active military service is a bar to VA benefits.

2. Whether the severance of service connection for posttraumatic stress disorder (PTSD) was proper.

3. Whether the severance of service connection for tinnitus was proper.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The appellant served on active duty from January 1968 to June 1972.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In November 2013, the appellant testified at a personal hearing before the undersigned Veterans Law Judge, via video-conference.  A transcript of the hearing is associated with the claims file.  

In July 2011, the RO issued an administrative decision that determined that the appellant's character of discharge was a bar to VA benefits.  This decision appears to have been issued in conjunction with a July 2011 statement of the case (SOC) on the issue of an increased rating for PTSD. Later that month, the rating decision severing service connection for PTSD and tinnitus was issued.  In February 2012, the appellant submitted a notice of disagreement with the July 2011 rating decision specifically.  However, the SOC and supplemental SOC (SSOC) on the issues of severance cite to the regulations regarding character of discharge and adjudication of that issue is implicit in the RO's consideration of the severance issues.  The appellant's arguments in response to the SOC and SSOC, as well as the appellant's hearing testimony, also address the issue of character of discharge.  Therefore, the Board finds that it has jurisdiction over the issue of whether the appellant's character of discharge is a bar to VA benefits.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The appellant's service records reveal that he was absent without official leave (AWOL) from July 15, 1969 to October 16, 1969 and from October 26, 1969 to April 27, 1972.  According to his service records, he requested a dishonorable discharge in lieu of a court martial, and his request was granted.  A dishonorable discharge due to being AWOL for a continuous period of at least 180 days may not be a bar to VA benefits if there were compelling reasons for the appellant being AWOL.  38 C.F.R. § 3.12(c)(6).  In addition, a dishonorable discharge for any reason under 38 C.F.R. § 3.12 may not be a bar to VA benefits if the appellant was insane at the time of the offense.  38 C.F.R. § 3.12(b).  

The appellant has argued that his PTSD caused him to go AWOL, and he has submitted several articles in support of this contention.  Therefore, the Board determines the appellant should be scheduled for a VA psychiatric examination to assess whether he was insane at the time he went AWOL, as defined by VA regulations. 

With regard to the severance of service connection for PTSD and tinnitus, these claims are dependent on the outcome of the issue of character of discharge, and the United States Court of Appeals for Veterans Claims has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991). Consequently, the issues of severance of service connection for PTSD and tinnitus must be remanded to the AOJ in accordance with Harris.

Accordingly, the case is REMANDED for the following action:

1. Schedule the appellant for a VA psychiatric examination.  The claims file must be made available to the examiner, and the claims file must reflect that such review occurred.  Upon clinical examination of the appellant and review of the record, including all treatment evidence, lay statements, testimony, and documentary submissions related to PTSD, the examiner must state whether the appellant incurred a disorder during service, such as PTSD, that caused him to go AWOL. Consideration must be given to the appellant's contention that a reason for his AWOL was the effects of PTSD resulting from the circumstances of his service in Vietnam.

The examiner must also state whether Veteran was insane at the time he went AWOL. For VA purposes, insanity has a specific definition that differs from other areas of law.  

"Insanity" means that the appellant while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, (1) a more or less prolonged deviation from his normal method of behavior; (2) or who interferes with the peace of society; (3) or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 

A complete rationale for all opinions must be provided. 

2. Notify the appellant that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims.  See 38 C.F.R. §§ 3.158, 3.655 (2014).
3. After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional SSOC to the appellant and his representative, and return the appeal to the Board for appellate review, after the appellant has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



